PER CURIAM.
The orders of the district court affirming the orders of the referee in bankruptcy dismissing the petition of the Supreme Council of Grand Inspectors General of the Thirty-Third and Last Degree of the Ancient Accepted Scottish Rite of Freemasonry for the Northern Masonic Jurisdiction of the United States of America for the delivery to it of the Life Membership Fund in the possession of the Trustee in Bankruptcy and dismissing the petition of Edward W. P. Harris, George N. Hardenstine, Francis L. Boric and William C. Burk, for the payment to each of them of the sum of $150 out of the said Life Membership Fund are affirmed for the reasons satisfactorily and sufficiently set forth in the opinion of Judge Kirkpatrick, D.C., 49 F.Supp. 98.